Title: To James Madison from William Pinkney, 3 October 1810
From: Pinkney, William
To: Madison, James


private
Dear SirLondon. 3. Octr. 1810
I thought it possible that the Hornet would touch at Cowes—although I gave no order to that Effect. But I did not expect that Mr. Spence wd. come up to Town, or that the Brig wd. be detained a Moment.
My Despatches were sent to Mr Auldjo—to be delivered with the least possible Delay to Mr Spence on Board in Case Circumstances should render it proper for the Brig to call. Mr Spence, however, left the Brig before she reached Cowes and thus has come unnecessarily (though with the best Intentions) to London.
I feel particularly anxious that Captain Hunt’s Conduct on this occasion & that of Mr Spence should not be disapproved—for though I gave no precise order that the Brig shd. come to Cowes I certainly wished it if it should happen to suit—& Captn. Hunt knew that I wished it—& has I am sure acted upon that Wish & with a sincere View to the Good of the public Service. I have heard nothing further of the Appointment of a Minister pleny. to the U.S. Nothing further of the Case of the Chesapeake! Ld Wellesley is a surprizing Man!
As I think it important to send Mr Spence off immediately I will only add the assurances of my Respect & Attachment
Wm Pinkney
